Citation Nr: 1401719	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a stomach disorder characterized by diarrhea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a requested Board hearing in November 2010, but failed to report as scheduled.  The Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Board remanded this case for further development in August 2010, February 2011, October 2012, and July 2013.


FINDING OF FACT

Symptoms of a stomach disorder characterized by diarrhea began during the Veteran's military service, were later diagnosed as irritable bowel syndrome (IBS) by a medical professional, and have continued since service.


CONCLUSION OF LAW

The Veteran has IBS that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and that his currently diagnosed irritable bowel syndrome (IBS) is an example of a medically unexplained chronic multisymptom illness for which presumptive service connection may be awarded.  38 U.S.C.A. § 1117 (a)(2)(B); 38 C.F.R. § 3.317 (a)(2)(i)(B).  The record suggests that the Veteran's IBS symptoms may predate his deployment to Southwest Asia.  Even if true, as explained below, service connection may be granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is competent to provide lay evidence regarding his current symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, he is competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the Veteran contends that he experienced recurrent diarrhea in service and since service.  The Veteran is competent to provide lay evidence of diarrhea.  Moreover, the Board finds no reason to question the Veteran's credibility with regard to these symptoms.

These symptoms of recurrent stomach cramping and diarrhea have been diagnosed as IBS.  See October 2013 VA opinion.  Given the lay-observable nature of these symptoms and this subsequent diagnosis, this lay evidence is also competent and sufficient evidence to establish etiology.  Thus, service connection is warranted.


ORDER

Service connection for irritable bowel syndrome (IBS) is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


